                           Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 1 of 28



                 1    MARK FOWLER (Bar No. 124235)                    James J. Foster
                      mark.fowler@us.dlapiper.com                     Aaron S. Jacobs (CA No. 214953)
                 2    CHRISTINE K. CORBETT (Bar No. 209128)           PRINCE LOBEL TYE LLP
                      christine.corbett@us.dlapiper.com               One International Place, Suite 3700
                 3
                      ERIK R. FUEHRER (Bar No. 252578)                Boston, MA 02110
                 4    erik.fuehrer@dlapiper.com                       Tel: 617-456-8000
                      SUMMER TORREZ (Bar No. 264858)                  jfoster@princelobel.com
                 5    summer.torrez@us.dlapiper.com                   ajacobs@princelobel.com
                      JONATHAN HICKS (Bar No. 274634)
                 6    jonathan.hicks@us.dlapiper.com                  Attorneys for Plaintiff
                      DLA PIPER LLP (US)                              UNILOC 2017 LLC
                 7
                      2000 University Avenue
                 8    East Palo Alto, CA 94303-2214
                      Tel: 650.833.2000
                 9
                      Attorneys for Defendant,
               10     APPLE INC.
               11
               12                                UNITED STATES DISTRICT COURT
               13                            NORTHERN DISTRICT OF CALIFORNIA
               14                                      SAN JOSE DIVISION
               15
               16     UNILOC 2017 LLC,                              CASE NO. 5:19-cv-1929-EJD
               17                      Plaintiff,                   AGREED PROTECTIVE ORDER
                                                                    REGARDING THE DISCLOSURE
               18     v.                                            AND USE OF DISCOVERY
                                                                    MATERIALS
               19     APPLE INC.,
               20                      Defendant.
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPER LLP (US)
                      WEST\28659308                 AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                          MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 2 of 28



                 1            Plaintiff, Uniloc 2017 LLC, (“Plaintiff”), and Defendant, Apple Inc. (“Defendant”),
                 2    anticipate that documents, testimony, or information containing or reflecting confidential,
                 3    proprietary, trade secret, and/or commercially sensitive information are likely to be disclosed
                 4    or produced during the course of discovery, initial disclosures, and supplemental disclosures
                 5    in this case and request that the Court enter this Order setting forth the conditions for treating,
                 6    obtaining, and using such information.
                 7            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
                 8    cause for the following Agreed Protective Order Regarding the Disclosure and Use of
                 9    Discovery Materials (“Order” or “Protective Order”).
               10             1.      PURPOSES AND LIMITATIONS
               11                     (a)   Protected Material designated under the terms of this Protective Order shall
               12     be used by a Receiving Party solely for this case or as permitted by the Cross-Use Provision
               13     herein, and shall not be used directly or indirectly for any other purpose whatsoever. Nothing in
               14     this Order shall be construed as authorizing Plaintiff to share any Protected Material with any

               15     defendant not named to the above-captioned case as of the date of execution of this Order.
               16                     (b)   The Parties acknowledge that this Order does not confer blanket
               17     protections on all disclosures during discovery, or in the course of making initial or supplemental
               18     disclosures under Rule 26(a). Designations under this Order shall be made with care and shall not
               19     be made absent a good faith belief that the designated material satisfies the criteria set forth
               20     below. If it comes to a Producing Party’s attention that designated material does not qualify for
               21     protection at all, or does not qualify for the level of protection initially asserted, the Producing
               22     Party must promptly notify all other Parties that it is withdrawing or changing the designation.
               23             2.      DEFINITIONS
               24                     (a)   “Discovery Material” means all items or information, including from any
               25     non-party, regardless of the medium or manner generated, stored, or maintained (including,
               26     among other things, testimony, transcripts, or tangible things) that are produced, disclosed, or
               27     generated in connection with discovery or Rule 26(a) disclosures in this case.
               28
DLA P IPER LLP (US)
                                                                      -1-
                      WEST\28659308                 AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                          MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 3 of 28



                 1                    (b)    “Outside Counsel” means (i) outside counsel who appear on the pleadings
                 2    as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is
                 3    reasonably necessary to disclose the information for this litigation.
                 4                    (c)    “In-house Counsel” means attorneys who are employees of a Party and are
                 5    working on this litigation, and includes supporting personnel employed by those counsel, such as
                 6    paralegals, but specifically excludes any inventor of a Patent-in-suit.
                 7                    (d)    “Patent-in-suit” means U.S. Patent No. 7,020,252.
                 8                    (e)    “Party” means any party to this case as of the date of execution of this
                 9    Order, including all of its officers, directors, employees, consultants, retained experts, and
               10     Outside Counsel and their support staff.
               11                     (f)    “Producing Party” means any Party or non-party that discloses or produces
               12     any Discovery Material in this case.
               13                     (g)    “Protected Material” means any Discovery Material that is designated as
               14     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or
               15     “HIGHLY CONFIDENTIAL – SOURCE CODE,” as provided for in this Order. Protected
               16     Material shall not include: (i) advertising materials that have been actually published or publicly
               17     disseminated; and (ii) materials that show on their face they have been disseminated to the public.
               18                     (h)    “Receiving Party” means any Party who receives Discovery Material from
               19     a Producing Party.
               20                     (i)    “Source Code” means computer code, scripts, assembly code, binaries,
               21     object code, source code listings and descriptions of source code, object code listings and
               22     descriptions of object code, netlists, Hardware Description Language (HDL) or Register Transfer
               23     Level (RTL) files that describe the hardware design of any ASIC or other chip, mask data design
               24     and fabrication computer files stored in a “GDS” or related file format, process-flow documents
               25     related to the fabrication of circuit boards, and other documents that provide the same definition
               26     or detailed description of the algorithms or structures of software or hardware designs.
               27             3.      COMPUTATION OF TIME
               28                     The computation of any period of time prescribed or allowed by this Order shall be
DLA P IPER LLP (US)
                                                                     -2-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 4 of 28



                 1    governed by the provisions for computing time set forth in Federal Rule of Civil Procedure 6.
                 2            4.      SCOPE
                 3                    (a)    The protections conferred by this Order cover not only Discovery Material
                 4    governed by this Order as addressed herein, but also any information copied or extracted
                 5    therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
                 6    conversations, or presentations by Parties or their counsel in Court or in other settings that might
                 7    reveal Protected Material.
                 8                    (b)    Nothing in this Protective Order shall prevent or restrict a Producing
                 9    Party’s own disclosure or use of its own Protected Material for any purpose, and nothing in this
               10     Order shall preclude any Producing Party from showing its Protected Material to an individual
               11     who prepared the Protected Material.
               12                     (c)    Nothing in this Order shall be construed to prejudice any Party’s right to
               13     use any Protected Material in Court or in any Court filing with the written consent of the
               14     Producing Party or by order of the Court.
               15                     (d)    This Order is without prejudice to the right of any Party to seek further or
               16     additional protection of any Discovery Material or to modify this Order in any way, including,
               17     without limitation, an order that certain matter not be produced at all.
               18             5.      DURATION
               19                     Even after the termination of this case, the confidentiality obligations imposed by
               20     this Order shall remain in effect until a Producing Party agrees otherwise in writing or a Court
               21     order otherwise directs.
               22             6.      ACCESS TO AND USE OF PROTECTED MATERIAL
               23                     (a)    Basic Principles. All Protected Material shall be used solely for this case
               24     or any related appellate proceeding, and not for any other purpose whatsoever, including without
               25     limitation any other litigation, patent prosecution or acquisition, patent reexamination, reissue,
               26     inter partes review, covered business method review, or other post-grant review proceedings, or
               27     any business or competitive purpose or function. Protected Material shall not be distributed,
               28     disclosed or made available to anyone except as expressly provided in this Order.
DLA P IPER LLP (US)
                                                                     -3-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 5 of 28



                 1                    (b)    Patent Prosecution Bar. Absent the written consent of the Producing Party,
                 2    any person employed by, related to, or representing Plaintiff who is permitted to and in fact
                 3    receives any of Defendant’s materials designated “HIGHLY CONFIDENTIAL – ATTORNEY’S
                 4    EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical
                 5    information relevant to the case, but excluding financial data or non-technical business
                 6    information (collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), in accordance
                 7    with this Order, shall not, on behalf of Plaintiff or their acquirer, successor, predecessor, or other
                 8    affiliate, prepare, prosecute, or assist in the preparation or prosecution of any patent application
                 9    relating to the subject matter of the asserted patent (time constrained access to messages) and
               10     corresponding to the produced technical information before any foreign or domestic agency,
               11     including the United States Patent and Trademark Office. To ensure compliance with the purpose
               12     of this provision, each party shall create an “Ethical Wall” between those persons with access to
               13     HIGHLY SENSITIVE TECHNICAL MATERIAL in accordance with this Order, and any
               14     individuals who, on behalf of Plaintiff or their acquirer, successor, predecessor, or other affiliate,
               15     prepare, supervise, or assist in the preparation or prosecution of any patent application relating to
               16     the accused functionalities as enumerated above. These prohibitions shall not preclude Plaintiff’s
               17     litigation counsel from participating in any inter partes review proceedings. However, if and
               18     when claim amendments are considered in such an inter partes review, Plaintiff’s litigation
               19     counsel participating in that inter partes review must at that time either end their involvement in
               20     that inter partes proceeding or request leave of court to continue their participation in that
               21     proceeding. Litigation counsel who are the subject of such a request shall not provide input on
               22     any proposed claim amendments while the motion for leave is pending, and the Producing Party
               23     will agree to reasonable measures to expedite consideration of that motion (such as an expedited
               24     briefing schedule that allows for at least one week for the filing of an opposition). If leave of
               25     court is granted, then Plaintiff’s litigation counsel may continue to represent Plaintiff in the
               26     litigation and the inter partes proceeding at issue, even though amendments are considered. If
               27     leave is denied, then those counsel with access to HIGHLY SENSITIVE TECHNICAL
               28     MATERIALS shall withdraw from representation in, and shall not provide any input concerning,
DLA P IPER LLP (US)
                                                                -4-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 6 of 28



                 1    that inter partes review. The prohibitions of this paragraph shall begin when the HIGHLY
                 2    SENSITIVE TECHNICAL MATERIALS are first received by the affected individual, and shall
                 3    end one year after the settlement and/or dismissal of the Producing Party Defendant from this
                 4    action or the final non-appealable termination of this action.
                 5                    (c)    Patent Acquisition Bar. Absent the written consent of the Producing Party,
                 6    any person employed by, related to, or representing Plaintiff who is permitted to and in fact
                 7    receives any of Defendant’s materials designated “HIGHLY CONFIDENTIAL – ATTORNEY’S
                 8    EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical
                 9    information relevant to the case, but excluding financial data or non-technical business
               10     information (collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), in accordance
               11     with this Order, shall not advise, counsel, participate, or assist in the acquisition of any patents or
               12     patent applications that (1) relate to the subject matter of the asserted patent in this case; or (2)
               13     relate to the subject matter of the HIGHLY SENSITIVE TECHNICAL MATERIAL that such
               14     individual reviewed. For the avoidance of doubt, the “acquisition” of patents under this section
               15     includes any analysis or evaluation of patents for the purposes of evaluating whether, or for what
               16     price, to acquire them.      These prohibitions shall begin when the HIGHLY SENSITIVE
               17     TECHNICAL MATERIALS are first received by the affected individual, and shall end one year
               18     after the settlement or dismissal of the Producing Party Defendant from this action or the final
               19     non-appealable termination of this action.
               20                     (d)    Secure Storage, No Export. Protected Material must be stored and
               21     maintained by a Receiving Party at a location in the United States and in a secure manner that
               22     ensures that access is limited to the persons authorized under this Order. Materials designated
               23     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
               24     SOURCE CODE” produced by Defendant shall not be taken or reviewed outside the United
               25     States unless expressly agreed to in writing by the Producing Party.            If a deposition of a
               26     Producing Party’s employee or 30(b)(6) designee occurs outside the United States, that Producing
               27     Party’s Protected Materials may be taken outside the United States solely for purposes of their use
               28
DLA P IPER LLP (US)
                                                                       -5-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 7 of 28



                 1    at that deposition. Any materials designated “HIGHLY CONFIDENTIAL – SOURCE CODE”
                 2    are subject to the restrictions in paragraph 11(c)(ix).
                 3                    (e)    Legal Advice Based on Protected Material. Nothing in this Protective
                 4    Order shall be construed to prevent counsel from advising their clients with respect to this case
                 5    based in whole or in part upon Protected Materials, provided counsel does not disclose the
                 6    Protected Material itself except as provided in this Order.
                 7                    (f)    Limitations. Nothing in this Order shall restrict in any way a Producing
                 8    Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any
                 9    way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become
               10     publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known
               11     to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed
               12     and/or provided by the Producing Party to the Receiving Party or a non-party without an
               13     obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the
               14     Producing Party; or (v) pursuant to order of the Court. However, if the accuracy of information is
               15     confirmed only through the review of Protected Material, then the information shall not be
               16     considered to be publicly known. For example, unsubstantiated media speculations or rumors
               17     that are later confirmed to be accurate through access to Protected Material are not “publicly
               18     known” information. Such information is explicitly included in the definition of “Protected
               19     Material” set forth in Paragraph 2(g) above.
               20                     (g)    Cross-Use Provision. Any Discovery Materials that have been produced or
               21     generated or will be produced or generated by any Producing Party in this case or any of the
               22     following cases currently pending in this District (including deposition testimony) shall, subject
               23     to the provisions set forth below, be deemed to have been produced in each of the following cases
               24     currently pending in this District: 19-cv-1691, 19-cv-1692, 19-cv-1693, 19-cv-1694, 19-cv-1695,
               25     19-cv-1697, 19-cv-1904 and 19-cv-1929. This Cross-Use Provision is subject to the following
               26     limitations:
               27                             (1) Any material subject to this provision shall retain the
               28                                 confidentiality designation provided by the Producing Party,
DLA P IPER LLP (US)
                                                                       -6-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 8 of 28



                 1                               and shall be subject to the protections set forth in this Order
                 2                               and any additional protections set forth in any Protective Order
                 3                               entered in the Cross-Use Case or Cases in which the document
                 4                               is sought to be used.
                 5                           (2) Access to material under this provision is limited to outside
                 6                               counsel of record in the Cross-Use Case or Cases in which the
                 7                               document is sought to be used, together with individuals
                 8                               entitled   to   access   documents      bearing   the    relevant
                 9                               confidentiality designation under a Protective Order entered in
               10                                such Cross-Use Case or Cases.
               11                            (3) The Cross-Use Provision shall not apply to Discovery Material
               12                                labeled “HIGHLY CONFIDENTIAL – SOURCE CODE.”
               13                            (4) Nothing in this Cross-Use Provision shall be construed as
               14                                authorizing Plaintiff to share any Protected Material with any
               15                                defendant not named in the above-captioned case as of the date
               16                                of execution of this Order.
               17
               18             7.      DESIGNATING PROTECTED MATERIAL
               19                     (a)   Available Designations. Any Producing Party may designate Discovery
               20     Material with any of the following designations, provided that it meets the requirements for such
               21     designations as provided for herein:       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -
               22     ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL - SOURCE CODE.”
               23                     (b)   Written Discovery and Documents and Tangible Things.                  Written
               24     discovery, documents (which include “electronically stored information,” as that phrase is used in
               25     Federal Rule of Civil Procedure 34), and tangible things that meet the requirements for the
               26     confidentiality designations listed in Paragraph 7(a) may be so designated by placing the
               27     appropriate designation on every page of the written material prior to production. For digital files
               28     being produced, the Producing Party may mark each viewable page or image with the appropriate
DLA P IPER LLP (US)
                                                                  -7-
                      WEST\28659308                 AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                          MATERIALS / CASE NO. 5:19-CV-1929-EJD
                        Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 9 of 28



                 1    designation, and mark the medium, container, and/or communication in which the digital files
                 2    were contained. In the event that original documents are produced for inspection, the original
                 3    documents shall be presumed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                 4    during the inspection and re-designated, as appropriate during the copying process.
                 5                    (c)    Native Files. Where electronic files and documents are produced in native
                 6    electronic format, such electronic files and documents shall be designated for protection under
                 7    this Order by appending to the file names or designators information indicating whether the file
                 8    contains “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or
                 9    “HIGHLY CONFIDENTIAL - SOURCE CODE,” material, or the Producing Party shall use any
               10     other reasonable method for so designating Protected Materials produced in electronic format.
               11     When electronic files or documents are printed for use at deposition, in a Court proceeding, or for
               12     provision in printed form to an expert or consultant pre-approved pursuant to Paragraph 12, the
               13     Party printing the electronic files or documents shall affix a legend to the printed document
               14     corresponding to the designation of the Designating Party and including the production number
               15     and designation associated with the native file. No one shall seek to use in this litigation a .tiff,
               16     .pdf, or other image format version of a document produced in native file format without first (1)
               17     providing a copy of the image format version to the Producing Party so that the Producing Party
               18     can review the image to ensure that no information has been altered, and (2) obtaining the consent
               19     of the Producing Party, which consent shall not be unreasonably withheld.
               20                     (d)    Depositions and Testimony. Parties or testifying persons or entities may
               21     designate depositions and other testimony with the appropriate designation by indicating on the
               22     record at the time the testimony is given or by sending written notice of which portions of the
               23     transcript of the testimony are so designated within thirty days of receipt of the transcript of the
               24     testimony. If no indication on the record is made, all information disclosed during a deposition
               25     shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time
               26     within which it may be appropriately designated as provided for herein has passed. Any Party
               27     that wishes to disclose the transcript, or information contained therein, may provide written notice
               28     of its intent to treat the transcript as non-confidential, after which time, any Party that wants to
DLA P IPER LLP (US)
                                                                        -8-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 10 of 28



                 1    maintain any portion of the transcript as confidential must designate the confidential portions
                 2    within seventeen days, absent written agreement by the parties for additional time, or else the
                 3    transcript may be treated as non-confidential. Any Protected Material that is used in the taking of
                 4    a deposition shall remain subject to the provisions of this Protective Order, along with the transcript
                 5    pages of the deposition testimony dealing with such Protected Material. In such cases the court
                 6    reporter shall be informed of this Protective Order and shall be required to operate in a manner
                 7    consistent with this Protective Order. In the event the deposition is videotaped, the original and
                 8    all copies of the videotape shall be marked by the video technician to indicate that the contents of
                 9    the videotape are subject to this Protective Order, substantially along the lines of “This videotape
               10     contains confidential testimony used in this case and is not to be viewed or the contents
               11     thereof to be displayed or revealed except pursuant to the terms of the operative Protective
               12     Order in this matter or pursuant to written stipulation of the parties.”            Counsel for any
               13     Producing Party shall have the right to exclude from oral depositions, other than the deponent,
               14     deponent’s counsel and the reporter and videographer (if any), any person who is not
               15     authorized by this Protective Order to receive or access Protected Material based on the
               16     designation of such Protected Material. Such right of exclusion shall be applicable only
               17     during periods of examination or testimony regarding such Protected Material.
               18             8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”
               19                     (a)    A Producing Party may designate Discovery Material as
               20     “CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially
               21     sensitive information.
               22                     (b)    Unless otherwise ordered by the Court, Discovery Material designated as
               23     “CONFIDENTIAL” may be disclosed only to the following:
               24                            (i)     The Receiving Party’s Outside Counsel, such counsel’s immediate
               25     paralegals and staff, and any copying or clerical litigation support services working at the
               26     direction of such counsel, paralegals, and staff;
               27                            (ii)    Not more than three representatives of the Receiving Party who are
               28     officers or employees of the Receiving Party, who may be, but need not be, In-house Counsel for
DLA P IPER LLP (US)
                                                                     -9-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 11 of 28



                 1    the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is
                 2    reasonably necessary for this case, provided that: (a) each such person has agreed to be bound
                 3    by the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no
                 4    unresolved objections to such disclosure exist after proper notice has been given to all Parties
                 5    as set forth in Paragraph 12 below;
                 6                           (iii)   Any outside expert or consultant retained by the Receiving Party to
                 7    assist in this action, provided that disclosure is only to the extent necessary to perform such
                 8    work; and provided that: (a) such expert or consultant has agreed to be bound by the provisions
                 9    of the Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a
               10     current officer, director, board member, or employee of a Party or of a competitor of a Party, nor
               11     anticipated at the time of retention to become an officer, director, board member, or employee of
               12     a Party or of a competitor of a Party; (c) such expert or consultant accesses the materials in the
               13     United States only, and does not transport them to or access them from any foreign jurisdiction,
               14     except that, for example, an expert or consultant may transport Protected Material outside of the
               15     United States for the purpose of providing support to outside counsel of a party deposing
               16     employees of another party or a third party resident overseas; and (d) no unresolved objections to
               17     such disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 12
               18     below. If an unresolved objection to such disclosures exists, the Parties agree to promptly confer
               19     and use good faith to resolve any such objection;
               20                            (iv)    Court reporters, stenographers, and videographers retained to record
               21     testimony taken in this action;
               22                            (v)     The Court, jury, and Court personnel;
               23                            (vi)    Graphics, translation, design, and/or trial consulting personnel,
               24     having first agreed to be bound by the provisions of the Protective Order by signing a copy of
               25     Exhibit A;
               26                            (vii)   Mock jurors retained by a trial consulting firm in connection with
               27     this litigation having first signed an undertaking or agreement agreeing not to publicly disclose
               28
DLA P IPER LLP (US)
                                                                      -10-
                      WEST\28659308                     AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                              MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 12 of 28



                 1    Protected Material and to keep any information concerning Protected Material confidential to the
                 2    same degree as required by this Protective Order;
                 3                            (viii)   Any mediator who is assigned to hear this matter, and his or her
                 4    staff, subject to their agreement to maintain confidentiality to the same degree as required by this
                 5    Protective Order; and
                 6                            (ix)     Any other person with the prior written consent of the Producing
                 7    Party.
                 8
                               9.     DISCOVERY MATERIAL DESIGNATED AS “HIGHLY
                 9                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               10
               11                     (a)     A Producing Party may designate Discovery Material as “HIGHLY
               12     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is
               13     extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that
               14     the disclosure of such Discovery Material is likely to cause economic harm or significant

               15     competitive disadvantage to the Producing Party. The Parties agree that the following
               16     information, if non-public, shall be presumed to merit the “HIGHLY CONFIDENTIAL –
               17     ATTORNEYS’ EYES ONLY” designation: trade secrets, pricing information, financial data,
               18     sales information, sales or marketing forecasts or plans, business plans, sales or marketing
               19     strategy, product development information, engineering documents, testing documents, employee
               20     information, and other non-public information of similar competitive and business sensitivity.
               21                     (b)     Unless otherwise ordered by the Court, Discovery Material designated as
               22     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:
               23                             (i)      The Receiving Party’s Outside Counsel, provided that such Outside
               24     Counsel is not involved in competitive decision-making on behalf of a Party or a competitor of a
               25     Party, and such Outside Counsel’s immediate paralegals and staff, and any copying or clerical
               26     litigation support services working at the direction of such counsel, paralegals, and staff; and
               27
               28
DLA P IPER LLP (US)
                                                                        -11-
                      WEST\28659308                    AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                             MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 13 of 28



                 1                             (ii)   The individuals listed in paragraphs 8(b)(iii-ix), provided that such
                 2    individuals are not involved in competitive decision-making on behalf of a Party or a competitor
                 3    of a Party.
                 4            10.     DISCOVERY MATERIAL DESIGNATED AS “HIGHLY CONFIDENTIAL
                                      - SOURCE CODE”
                 5
                                      (a)      To the extent production of Source Code becomes necessary to the
                 6
                      prosecution or defense of the case, a Producing Party may designate Source Code as “HIGHLY
                 7
                      CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential, proprietary, and/or
                 8
                      trade secret Source Code.
                 9
                                      (b)      Nothing in this Order shall be construed as a representation or admission
               10
                      that Source Code is properly discoverable in this action, or to obligate any Party to produce any
               11
                      Source Code.
               12
                                      (c)      Unless otherwise ordered by the Court, Discovery Material designated as
               13
                      “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be subject to the provisions set forth in
               14
                      Paragraph 11 below, and may be disclosed, subject to Paragraph 11 below, solely to:
               15
                                               (i)    The Receiving Party’s Outside Counsel, provided that such Outside
               16
                      Counsel is not involved in competitive decision-making on behalf of a Party or a competitor of a
               17
                      Party, and such Outside Counsel’s immediate paralegals and staff, and any copying or clerical
               18
                      litigation support services working at the direction of such counsel, paralegals, and staff; and
               19
                                               (ii)   The individuals listed in paragraphs 8(b)(iii-vi and viii-ix), provided
               20
                      that such individuals are not involved in competitive decision-making on behalf of a Party or a
               21
                      competitor of a Party.
               22
                              11.     DISCLOSURE AND REVIEW OF SOURCE CODE
               23
                                      (a)      Any Source Code that is produced by Plaintiff shall be made available for
               24
                      inspection in electronic format at the Boston office of its Outside Counsel, Prince Lobel Tye LLP,
               25
                      or any other location mutually agreed by the Parties. Any Source Code that is produced by
               26
                      Defendant will be made available for inspection at the East Palo Alto, California office of its
               27
                      outside counsel, DLA Piper LLP (US). Source Code will be made available for inspection
               28
DLA P IPER LLP (US)
                                                                       -12-
                      WEST\28659308                   AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                            MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 14 of 28



                 1    between the hours of 8:00 a.m. and 7:30 p.m. on business days (i.e., weekdays that are not
                 2    Federal holidays). The Parties will be reasonable in accommodating reasonable requests to alter
                 3    these hours so long as reasonable advanced notice, and in no event less than three business days’
                 4    notice, of any such reasonable requests is provided.
                 5                    (b)    Prior to the first inspection of any requested Source Code, the parties agree
                 6    to meet and confer regarding the review and production of Source Code if requested by either
                 7    Party. Further, the Receiving Party shall provide ten days’ notice for its initial review of any
                 8    Source Code that it wishes to inspect. The Receiving Party shall provide two days’ notice prior to
                 9    any additional inspections.
               10                     (c)    Source Code that is designated “HIGHLY CONFIDENTIAL – SOURCE
               11     CODE” shall be produced for inspection and review subject to the following provisions,
               12     unless otherwise agreed by the Producing Party:
               13                            (i)     All Source Code shall be made available by the Producing Party to
               14     the Receiving Party’s Outside Counsel and/or experts in a secure room on a secured computer
               15     without Internet access or network access to other computers and on which all access ports have
               16     been disabled, as necessary and appropriate to prevent and protect against any unauthorized
               17     copying, transmission, removal, or other transfer of any Source Code outside or away from the
               18     computer on which the Source Code is provided for inspection (the “Source Code Computer” in
               19     the “Source Code Review Room”). The Source Code Computer shall be password protected.
               20     The Producing Party shall produce Source Code in computer searchable format on the Source
               21     Code Computer and in the file format in which the Source Code is kept in the ordinary course of
               22     the Producing Party’s business. The Producing Party shall provide the Receiving Party with
               23     information explaining how to start, log on to, and operate the stand-alone computer(s) in order to
               24     access the produced Source Code.
               25                            (ii)    The Producing Party shall install tools that are sufficient for
               26     viewing and searching the code produced, on the platform produced, if such tools exist and are
               27     presently used in the ordinary course of the Producing Party’s business. The Producing Party
               28     shall include the review tool “UNDERSTAND” on the secured computer. The Receiving Party’s
DLA P IPER LLP (US)
                                                               -13-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 15 of 28



                 1    outside counsel and/or experts may request that additional commercially available software tools
                 2    for viewing and searching Source Code be installed on the secured computer, provided, however,
                 3    that (a) the Receiving Party possesses an appropriate license to such software tools; (b) the
                 4    Producing Party approves such software tools; and (c) such software tools can execute on the
                 5    secured computer and are reasonably necessary for the Receiving Party to perform its review of
                 6    the Source Code consistent with all of the protections herein. The Receiving Party must provide
                 7    the Producing Party with a CD or DVD (or other appropriate medium) containing such licensed
                 8    software tool(s) at least seven days in advance of the date upon which the Receiving Party wishes
                 9    to have the additional software tools available for use on the Source Code Computer.
               10                            (iii)   No recordable media or recordable devices, including without
               11     limitation sound recorders, personal digital assistants (PDAs), cellular telephones, peripheral
               12     equipment, cameras, voice recorders, Dictaphones, telephone jacks, CDs, DVDs, or drives of any
               13     kind (e.g., USB memory sticks and portable hard drives), shall be permitted into the Source Code
               14     Review Room. No non-electronic devices capable of similar functionality shall be permitted in
               15     the Source Code Review Room.
               16                            (iv)    Non-Networked Computer for Note-Taking Purposes Only: The
               17     Receiving Party’s Outside Counsel and/or experts shall be entitled to take notes relating to the
               18     Source Code but may not copy or transcribe the Source Code or any portion thereof into the
               19     notes. The Receiving Party’s expert(s) and/or consultant may use a single Notetaking Computer
               20     in the review room for the sole purpose of taking and reviewing his or her notes. The Notetaking
               21     Computer shall be provided to the Receiving Party by the Producing Party at the beginning of the
               22     first inspection, and shall have commercially reasonable processing power and storage facilities.
               23     The Receiving Party may maintain the Notetaking Computer in its possession until ninety days
               24     following final termination of this matter, after which it must destroy the Notetaking Computer or
               25     return it to the Producing Party. The Receiving Party shall treat the Notetaking Computer, and
               26     any notes on it, with the same precautions as are required for printed copies of source code. The
               27     Producing Party shall install on the Notetaking Computer reasonable word-processing software as
               28     requested by the Receiving Party. The WiFi, Bluetooth, and camera functionalities on the
DLA P IPER LLP (US)
                                                                   -14-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 16 of 28



                 1    Notetaking Computer will be permanently disabled. The taking of photographs or video shall not
                 2    be permitted in the Source Code Review Room. The Producing Party may inspect the Receiving
                 3    Party’s Notetaking Computer to be used in the Source Code Review Room, but solely to ensure
                 4    that it is the same Notetaking Computer previously provided. Such inspection shall be conducted
                 5    in the Receiving Party’s presence and should not count against Receiving Party’s review time.
                 6    The Producing Party may not look at any notes or files on the Notetaking Computer at any time.
                 7    The Receiving Party shall not install or insert any added functionality whatsoever as to the
                 8    Notetaking computer, and shall not attempt to connect the Notetaking Computer to any network.
                 9                           (v)     The Producing Party may visually monitor the activities of the
               10     Receiving Party’s representatives during any Source Code review, but only to ensure that no
               11     unauthorized electronic records of the Source Code and no information concerning the Source
               12     Code are being created or transmitted in any way. Any observer used by the Producing Party
               13     may monitor the Receiving Party’s representatives during the Source Code review through a glass
               14     partition and so as to refrain from overhearing a conversation (in order that the Receiving Party’s
               15     representatives can discuss the Source Code in the course of their review). During the Receiving
               16     Party’s review of the Source Code, the Producing Party shall not otherwise interfere with the
               17     Receiving Party’s review of the Source Code and shall not be permitted access to the Receiving
               18     Party’s notes, work product, or discussions inside the review room or following each day’s
               19     inspection of the Source Code. During the Source Code review, the Producing Party agrees to
               20     provide a “break-out” room for the Receiving Party’s Source Code reviewer(s) to make phone
               21     calls and work. To the extent such a break-out room is not reasonably available, the Producing
               22     Party agrees to so notify the Receiving Party at least three business days in advance of any day on
               23     which the Receiving Party’s Source Code reviewers are expected to inspect the Source Code. No
               24     copies of all or any portion of the Source Code may leave the Source Code Review Room
               25     except as otherwise provided herein. Further, no other written or electronic record of the Source
               26     Code is permitted except as otherwise provided herein. The Receiving Party may request paper
               27     copies of limited portions of source code that are reasonably necessary for the preparation of
               28     court filings, pleadings, expert reports, or other papers, and only to the extent necessary for use in
DLA P IPER LLP (US)
                                                                        -15-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                          Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 17 of 28



                 1    this action. The Receiving Party shall not request printing of Source Code in order to review
                 2    blocks of Source Code elsewhere in the first instance, i.e., as an alternative to reviewing that
                 3    Source Code electronically on the Source Code Computer, as the Parties acknowledge and agree
                 4    that the purpose of the protections herein would be frustrated by printing portions of code for
                 5    review and analysis elsewhere, and printing is permitted only when necessary to prepare Court
                 6    filings or pleadings or other papers (including a testifying expert’s expert report). The Producing
                 7    Party shall number, copy, and label “HIGHLY CONFIDENTIAL – SOURCE CODE” any pages
                 8    requested by the Receiving Party. Within three business days, the Producing Party shall either (i)
                 9    provide one copy set of such pages to the Receiving Party, or (ii) inform the Requesting Party that
               10     it objects that the printed portions are excessive and/or not done for a permitted purpose. If, after
               11     conferring within one business day of any objections, the Producing Party and the Receiving
               12     Party cannot resolve the objection, the Producing Party shall within seven days of the conference
               13     move the Court for a Protective Order and shall agree to expedited briefing of the motion, failing
               14     any of which, the Producing Party shall provide one copy set of the requested pages to the
               15     Receiving Party within two days.1 The printed pages shall constitute part of the Source Code
               16     produced by the Producing Party in this action. Access to the Source Code Computer shall be
               17     limited to seven Outside Counsel representing the Reviewing Party and seven outside consultants
               18     or experts retained by the Reviewing Party. All persons viewing Source Code shall sign on each
               19     day they view Source Code a log that will include the names of persons who enter the Source
               20     Code Review Room to view the Source Code and when they enter and depart. The Producing
               21     Party shall be entitled to a copy of the log upon seven days’ advance notice to the Receiving
               22     Party.
               23                                (vi)     Unless otherwise agreed in advance by the Parties in writing,
               24     following each day on which inspection is done under this Order, the Receiving Party’s Outside
               25
                      1
                        Both Parties agree that the briefing period and page-limits for such motions for a protective order shall be as
               26     follows: (1) Producing Party shall file the motion by 5PM Pacific time no later than seven days after the conference
                      with an agreed motion for expedited briefing as set forth herein; (2) Receiving Party’s Response shall fall due within
               27     seven days. Both the Producing and Receiving Party further agree that briefing for such motions shall be limited to
                      no more than five pages for the motion and five pages for the response to the motion. The parties further agree that
               28     neither reply nor sur-reply briefs shall be filed in connection with such motions.
DLA P IPER LLP (US)
                                                                               -16-
                      WEST\28659308                       AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                                MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 18 of 28



                 1    Counsel and/or experts shall remove all notes, documents, and all other materials from the Source
                 2    Code Review Room and shall maintain any such notes in a manner that prevents duplication of or
                 3    unauthorized access to the Source Code. Any such notes must be marked on each page with the
                 4    designation – “HIGHLY CONFIDENTIAL – SOURCE CODE.” The Producing Party shall not be
                 5    responsible for any items left in the Source Code Review Room, including but not limited to
                 6    preserving the confidentiality of any such items, following each inspection session. Proper
                 7    identification of all authorized persons shall be provided prior to any access to the Source Code
                 8    Review Room or the Source Code Computer. Proper identification requires showing, at a
                 9    minimum, a photo identification card sanctioned by the government of any State of the United
               10     States, by the government of the United States, or by the nation state of the authorized person’s
               11     current citizenship. Access to the Source Code Review Room or the Source Code Computer may
               12     be denied, at the discretion of the supplier, to any individual who fails to provide proper
               13     identification.
               14                            (vii)    Other than as provided above, the Receiving Party will not copy,
               15     remove, or otherwise transfer any Source Code from the Source Code Computer including,
               16     without limitation, copying, removing, or transferring the Source Code onto any recordable media
               17     or recordable device. The Receiving Party will not transmit any Source Code in any way from
               18     the Producing Party’s facilities or the offices of its Outside Counsel.
               19                            (viii)   The Receiving Party’s Outside Counsel may make no more than
               20     four additional paper copies of any portions of the Source Code received from a Producing Party
               21     pursuant to Paragraph 11 not including copies attached to Court filings or for use at depositions
               22     (as indicated in Paragraph 11(c)(ix) below), and shall maintain a log of all paper copies of the
               23     Source Code. The Receiving Party’s Outside Counsel and any person receiving a copy of any
               24     Source Code shall maintain and store any paper copies of the Source Code at their offices in a
               25     manner that prevents duplication of or unauthorized access to the Source Code, including, without
               26     limitation, storing the Source Code in a locked room or cabinet at all times when it is not in use.
               27     No more than a total of fourteen individuals identified by the Receiving Party shall have access to
               28     the printed portions of Source Code (except insofar as such code appears in any Court filing or
DLA P IPER LLP (US)
                                                                     -17-
                      WEST\28659308                   AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                            MATERIALS / CASE NO. 5:19-CV-1929-EJD
                          Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 19 of 28



                 1    expert report). Copies of Source Code that are marked as deposition exhibits shall not be
                 2    provided to the Court Reporter or attached to deposition transcripts; rather, the deposition record
                 3    will identify the exhibit by its production numbers. The Receiving Party may bring copies of the
                 4    printed Source Code to the deposition unless the Producing Party notifies Receiving Party in
                 5    advance of the deposition that the Producing Party will provide a Source Code computer at the
                 6    deposition containing all source code, in computer-searchable format, previously produced by the
                 7    Producing Party.2 Further, the Receiving Party may bring to the deposition copies of any expert
                 8    reports or pleadings containing source code, including any annotated copies of such documents
                 9    containing source code.
               10                               (ix)    Except as provided in this sub-paragraph, absent express written
               11     permission from the Producing Party, the Receiving Party may not create electronic images, or
               12     any other images, or make electronic copies of the Source Code from any paper copy of Source
               13     Code for use in any manner (including by way of example only, the Receiving Party may not scan
               14     the Source Code to a PDF or photograph the code) except in preparation for or in connection
               15     with: (i) filing (under seal) and service of papers, motions, and pleadings; (ii) expert reports; and
               16     (iii) a hearing or trial in this matter. Any such electronic copies shall be password protected and
               17     encrypted. Any such electronic copies shall be included in the log generated pursuant to this
               18     subsection. Access to such electronic copies of source code printouts, but not expert reports, will
               19     be limited to seven individuals, and such electronic copies are to be made strictly for the purposes
               20     of filings or hearings. Images or copies of Source Code shall not be included in correspondence
               21     between the Parties (references to production numbers shall be used instead), and shall be omitted
               22     from pleadings and other papers whenever possible. If a Party reasonably believes that it needs to
               23     submit a portion of Source Code as part of a filing with the Court, the Parties shall meet and
               24     confer as to how to make such a filing while protecting the confidentiality of the Source Code and
               25     such Source Code will not be filed absent agreement from the Producing Party that the
               26     confidentiality protections will be adequate. If a Producing Party agrees to produce an electronic
               27
                      2
                        Such Source Code computer(s) for use during depositions must, at a minimum, meet the specifications of Paragraph
               28     (ii-v) above.
DLA P IPER LLP (US)
                                                                            -18-
                      WEST\28659308                      AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                               MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 20 of 28



                 1    copy of all or any portion of its Source Code or provide written permission to the Receiving Party
                 2    that an electronic or any other copy needs to be made for a Court filing, access to the Receiving
                 3    Party’s submission, communication, and/or disclosure of electronic files or other materials
                 4    containing any portion of Source Code (paper or electronic) shall at all times be limited solely to
                 5    individuals who are expressly authorized to view Source Code under the provisions of this Order.
                 6    Where the Producing Party has provided the express written permission required under this
                 7    provision for a Receiving Party to create electronic copies of Source Code, the Receiving Party
                 8    shall maintain a log of all such electronic copies of any portion of Source Code in its possession
                 9    or in the possession of its retained consultants, including the names of the reviewers and/or
               10     recipients of any such electronic copies, and the locations and manner in which the electronic
               11     copies are stored. Additionally, any such electronic copies must be labeled “HIGHLY
               12     CONFIDENTIAL - SOURCE CODE” as provided for in this Order.
               13             12.     NOTICE OF DISCLOSURE
               14                     (a)     Prior to disclosing any Protected Material to any person described in

               15     Paragraphs 8(b)(iii) (referenced below as “Person”), the Party seeking to disclose such
               16     information shall provide the Producing Party with written notice that includes:
               17             (i) the name of the Person;
               18             (ii) an up-to-date curriculum vitae of the Person;
               19             (iii) the present employer and title of the Person;
               20             (iv) an identification of all of the Person’s past and current employment and consulting
               21                     relationships, including direct relationships and relationships through entities
               22                     owned or controlled by the Person;
               23             (v) a list of the cases in which the Person has testified at deposition or trial within the last
               24                     five years; and
               25             (vi) an identification of all pending patent applications on which the Person is named as an
               26                     inventor, or in which the Person has any ownership interest.
               27             Further, the Party seeking to disclose Protected Material shall provide such other
               28     information regarding the Person’s professional activities reasonably requested by the Producing
DLA P IPER LLP (US)
                                                                    -19-
                      WEST\28659308                     AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                              MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 21 of 28



                 1    Party for it to evaluate whether good cause exists to object to the disclosure of Protected Material
                 2    to the outside expert or consultant. Any Party seeking to disclose Protected Material to more than
                 3    a total of seven persons described in Paragraph 8(b)(iii) shall provide a written explanation
                 4    alongside the Notice of Disclosure detailing the good faith basis for requesting disclosure to such
                 5    additional person(s).
                 6                     (b)    Within ten days of receipt of the disclosure of the Person, the Producing
                 7    Party or Parties may object in writing to the Person for good cause. In the absence of an
                 8    objection at the end of the ten day period, the Person shall be deemed approved under this
                 9    Protective Order. There shall be no disclosure of Protected Material to the Person prior to
               10     expiration of this ten day period. If the Producing Party objects to disclosure to the Person within
               11     such ten day period, the Parties shall meet and confer via telephone or in person within seven
               12     days following the objection and attempt in good faith to resolve the dispute on an informal basis.
               13     If the dispute is not resolved, the Party objecting to the disclosure will have seven days from the
               14     date of the meet and confer to seek relief from the Court. If relief is not sought from the Court
               15     within that time, the objection shall be deemed withdrawn. If relief is sought, designated
               16     materials shall not be disclosed to the Person in question until the Court resolves the objection.
               17                      (c)    For purposes of this section, “good cause” shall include an objectively
               18     reasonable concern that the Person will use or disclose Discovery Materials in a way or ways that
               19     would violate one or more provisions contained in this Order, whether intentionally or
               20     inadvertently.
               21                      (d)    Prior to receiving any Protected Material under this Order, the Person must
               22     execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve
               23     it on all Parties.
               24                      (e)    An initial failure to object to a Person under this Paragraph 12 shall not
               25     preclude the non-objecting Party from later objecting to continued access by that Person for good
               26     cause. If an objection is made, the Parties shall meet and confer via telephone or in person within
               27     three days following the objection and attempt in good faith to resolve the dispute informally. If
               28     the dispute is not resolved, the Party objecting to the disclosure will have three days from the date
DLA P IPER LLP (US)
                                                                       -20-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 22 of 28



                 1    of the meet and confer to seek relief from the Court. The designated Person may continue to have
                 2    access to information that was provided to such Person prior to the date of the objection. If a later
                 3    objection is made, no further Protected Material shall be disclosed to the Person until the Court
                 4    resolves the matter or the Producing Party withdraws its objection. Notwithstanding the
                 5    foregoing, if the Producing Party fails to move for a protective order within three days after the
                 6    meet and confer, further Protected Material may thereafter be provided to the Person.
                 7            13.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
                 8                    (a)    A Party shall not be obligated to challenge the propriety of any designation
                 9    of Discovery Material under this Order at the time the designation is made, and a failure to do so
               10     shall not preclude a subsequent challenge thereto.
               11                     (b)    Any challenge to a designation of Discovery Material under this Order
               12     shall be written, shall be served on Outside Counsel for the Producing Party, shall particularly
               13     identify the documents or information that the Receiving Party contends should be differently
               14     designated, and shall state the grounds for the objection. Thereafter, further protection of such
               15     material shall be resolved in accordance with the following procedures:
               16                            (i)     The objecting Party shall have the burden of conferring either in
               17     person, in writing, or by telephone with the Producing Party claiming protection (as well as any
               18     other interested party) in a good faith effort to resolve the dispute. The Producing Party shall
               19     have the burden of justifying the disputed designation;
               20                            (ii)    Failing agreement, the Receiving Party may bring a motion to the
               21     Court for a ruling that the Discovery Material in question is not entitled to the status and
               22     protection of the Producing Party’s designation. The Parties’ entry into this Order shall not
               23     preclude or prejudice either Party from arguing for or against any designation, establish any
               24     presumption that a particular designation is valid, or alter the burden of proof that would
               25     otherwise apply in a dispute over discovery or disclosure of information;
               26                            (iii)   Notwithstanding any challenge to a designation, the Discovery
               27     Material in question shall continue to be treated as designated under this Order until one of the
               28     following occurs: (a) the Party who designated the Discovery Material in question withdraws
DLA P IPER LLP (US)
                                                                    -21-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 23 of 28



                 1    such designation in writing; or (b) the Court rules that the Discovery Material in question is
                 2    not entitled to the designation.
                 3            14.     SUBPOENAS OR COURT ORDERS
                 4                    If at any time documents containing Protected Information are requested or
                 5    subpoenaed by any court, arbitral, administrative or legislative body, or are otherwise requested
                 6    in discovery, the party receiving the request shall immediately give written notice thereof to every
                 7    party whose Protected Information has been requested and to its counsel and shall copy Outside
                 8    Counsel for the Parties on any such communication and shall provide each such Party with an
                 9    opportunity to object to the production of such documents. If a Producing Party does not take
               10     steps to prevent disclosure of such documents within ten business days of the date written
               11     notice is given, the party to whom the referenced subpoena or request is directed may produce
               12     such documents only after written permission is granted, the Court has so Ordered, or the ten day
               13     period has lapsed, but shall take all reasonable measures to have such documents treated in
               14     accordance with terms of this Protective Order.
               15             15.     FILING PROTECTED MATERIAL
               16                     (a)    Absent written permission from the Producing Party or a Court Order
               17     secured after appropriate notice to all interested persons, a Receiving Party may not file or
               18     disclose in the public record any Protected Material.
               19                     (b)    Any Party that seeks to file under seal any Protected Material must comply
               20     with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
               21     order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
               22     Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material
               23     at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the
               24     law. If a Receiving Party’s request to file Protected Material under seal pursuant to Civil Local
               25     Rule 79-5(e) is denied by the court, then the Receiving Party may file the Protected Material in
               26     the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by the court.
               27             16.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL
               28                     (a)    The inadvertent production by a Party of Discovery Material subject to the
DLA P IPER LLP (US)
                                                                     -22-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 24 of 28



                 1    attorney-client privilege, work-product protection, or any other applicable privilege or protection,
                 2    despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to
                 3    production, will not waive the applicable privilege and/or protection if a request for return of such
                 4    inadvertently produced Discovery Material is made promptly after the Producing Party learns of
                 5    its inadvertent production.
                 6                    (b)    Upon a request from any Producing Party who has inadvertently produced
                 7    Discovery Material that it believes is privileged and/or protected, each Receiving Party shall
                 8    immediately return such Protected Material or Discovery Material and all copies to the Producing
                 9    Party, except for any pages containing privileged markings by the Receiving Party which shall
               10     instead be destroyed and certified as such by the Receiving Party to the Producing Party.
               11                     (c)    Nothing herein shall prevent the Receiving Party from preparing a record for
               12     its own use containing the date, author, addresses, and topic of the inadvertently produced
               13     Discovery Material and such other information as is reasonably necessary to identify the Discovery
               14     Material and describe its nature to the Court in any motion to compel production of the Discovery
               15     Material.
               16             17.     INADVERTENT FAILURE TO DESIGNATE PROPERLY
               17                     (a)    The inadvertent failure by a Producing Party to designate Discovery
               18     Material as Protected Material with one of the designations provided for under this Order shall
               19     not waive any such designation provided that the Producing Party notifies all Receiving Parties
               20     that such Discovery Material is protected under one of the categories of this Order within fourteen
               21     days of the Producing Party learning of the inadvertent failure to designate. The Producing Party
               22     shall reproduce the Protected Material with the correct confidentiality designation within seven
               23     days upon its notification to the Receiving Parties. Upon receiving the Protected Material with
               24     the correct confidentiality designation, the Receiving Parties shall return or securely destroy, at
               25     the Producing Party’s option, all Discovery Material that was not designated properly.
               26                     (b)    A Receiving Party shall not be in breach of this Order for any use of such
               27     Discovery Material before the Receiving Party receives such notice that such Discovery Material
               28     is protected under one of the categories of this Order. Once a Receiving Party has received
DLA P IPER LLP (US)
                                                                       -23-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 25 of 28



                 1    notification of the correct confidentiality designation for the Protected Material with the correct
                 2    confidentiality designation, the Receiving Party shall treat such Discovery Material (subject to the
                 3    exception in Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of
                 4    this Order.
                 5                    (c)    Notwithstanding the above, a subsequent designation of
                 6    CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
                 7    CONFIDENTIAL – SOURCE CODE” shall apply on a going forward basis and shall not
                 8    disqualify anyone who reviewed “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
                 9    ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” materials
               10     while the materials were not marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
               11     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” from engaging in the activities set
               12     forth in Paragraph 6(b).
               13             18.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
               14                     (a)    In the event of a disclosure of any Discovery Material pursuant to this

               15     Order to any person or persons not authorized to receive such disclosure under this Protective
               16     Order, the Party responsible for having made such disclosure, and each Party with knowledge
               17     thereof, shall immediately notify counsel for the Producing Party whose Discovery Material has
               18     been disclosed and provide to such counsel all known relevant information concerning the nature
               19     and circumstances of the disclosure. The responsible disclosing Party shall also promptly take all
               20     reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no
               21     further or greater unauthorized disclosure and/or use thereof is made
               22                     (b)    Unauthorized or inadvertent disclosure does not change the status of
               23     Discovery Material or waive the right to hold the disclosed document or information as Protected.
               24             19.     FINAL DISPOSITION
               25                     (a)    Not later than ninety days after the Final Disposition of this case, each
               26     Party shall return all Discovery Material of a Producing Party to the respective Outside Counsel
               27     of the Producing Party or destroy such Material, at the option of the Producing Party. For
               28     purposes of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally
DLA P IPER LLP (US)
                                                                     -24-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 26 of 28



                 1    terminating all claims asserted against all Parties in each of these related cases with prejudice,
                 2    including all appeals.
                 3                    (b)      All Parties that have received any such Discovery Material shall certify in
                 4    writing that all such materials have been returned to the respective Outside Counsel of the
                 5    Producing Party or destroyed. Notwithstanding the provisions for return of Discovery Material,
                 6    Outside Counsel may retain one set of pleadings, correspondence and attorney and consultant
                 7    work product (but not document productions) for archival purposes, but must return any
                 8    pleadings, correspondence, and consultant work product that contain Source Code.
                 9             20.    DISCOVERY FROM EXPERTS OR CONSULTANTS
               10                     (a)      Drafts of reports of testifying experts, and reports and other written
               11     materials, including drafts, of consulting experts, shall not be discoverable.
               12                     (b)      Reports and materials exempt from discovery under the foregoing
               13     Paragraph shall be treated as attorney work product for the purposes of this case and Protective
               14     Order.
               15              21.    MISCELLANEOUS
               16                     (a)      Non-Party Use of this Order. The parties shall disclose this Protective
               17     Order to all non-parties producing information or material pursuant to a subpoena or Court order
               18     in these related cases. A non-party producing information or material voluntarily or pursuant to a
               19     subpoena or a court order may designate such material or information under this Protective Order,
               20     and shall be considered a Producing Party under this Protective Order. A non-party’s use of this
               21     Protective Order to protect its confidential information does not entitle that non-party access to
               22     Protected Material produced by any Party.
               23                     (b)      Right to Further Relief. Nothing in this Order abridges the right of any
               24     person to seek its modification by the Court in the future. By stipulating to this Order, the Parties
               25     do not waive the right to argue that certain material may require additional or different
               26     confidentiality protections than those set forth herein.
               27                     (c)      Termination of Matter and Retention of Jurisdiction. The Parties agree that
               28     the terms of this Protective Order shall survive and remain in effect after the Final Determination
DLA P IPER LLP (US)
                                                                       -25-
                      WEST\28659308                    AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                             MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 27 of 28



                 1    in this matter. The Court shall retain jurisdiction for 90 days after the termination of the matter to
                 2    hear and resolve any disputes arising out of this Protective Order.
                 3                    (d)    Successors. This Order shall be binding upon the Parties hereto, their
                 4    attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
                 5    representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
                 6    experts, and any persons or organizations over which they have direct control.
                 7                    (e)    Right to Assert Other Objections. By stipulating to the entry of this
                 8    Protective Order, no Party waives any right it otherwise would have to object to disclosing or
                 9    producing any information or item. Similarly, no Party waives any right to object on any ground
               10     to use in evidence of any of the material covered by this Protective Order. This Order shall not
               11     constitute a waiver of the right of any Party to claim in these related actions or otherwise that any
               12     Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not
               13     admissible in evidence in these related actions or any other proceeding.
               14                     (f)    Burdens of Proof. Notwithstanding anything to the contrary above,
               15     nothing in this Protective Order shall be construed to change the burdens of proof or legal
               16     standards applicable in disputes regarding whether particular Discovery Material is confidential,
               17     which level of confidentiality is appropriate, whether disclosure should be restricted, and if so,
               18     what restrictions should apply.
               19                     (g)    Modification by Court. This Order is subject to further Court order based
               20     upon public policy or other considerations, and the Court may modify this Order sua sponte in the
               21     interests of justice. The United States District Court for the Northern District of California is
               22     responsible for the interpretation and enforcement of this Order. All disputes concerning
               23     Protected Material, however designated, produced under the protection of this Order shall be
               24     resolved by the United States District Court for the Northern District of California.
               25                     SO ORDERED.
               26
                                                                              ____________________________
               27                                                             Honorable Edward J. Davila
               28                                                             United States District Court Judge
DLA P IPER LLP (US)
                                                                       -26-
                      WEST\28659308                  AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                           MATERIALS / CASE NO. 5:19-CV-1929-EJD
                       Case 5:19-cv-01929-EJD Document 61 Filed 10/16/19 Page 28 of 28



                 1                                                   EXHIBIT A
                 2
                 3            I,                                    , acknowledge and declare that I have received a
                 4    copy of the Protective Order (“Order”) in Uniloc 2017 LLC . v. Apple Inc., United States
                 5    District Court, Northern District of California, Civil Action No. 5:19-cv-1929-EJD. Having
                 6    read and understood the terms of the Order, I agree to be bound by the terms of the Order and
                 7    consent to the jurisdiction of said Court for the purpose of any proceeding to enforce the
                 8    terms of the Order.
                 9            Name of individual:
               10             Present occupation/job description:
               11
               12
               13             Name of Company or Firm:
               14             Address:

               15
               16             Dated:
               17
               18
               19                                                           [SIGNATURE]
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPER LLP (US)
                                                                     -27-
                      WEST\28659308                 AGREED PROTECTIVE ORDER RE DISCLOSURE & USE OF DISCOVERY
                                                                          MATERIALS / CASE NO. 5:19-CV-1929-EJD
